UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT


                          _______________________

                                No. 98-20937
                                H-96-CV-2151
                          _______________________


                           JOHNNIE RAY ROBINSON,

                                                           Plaintiff-Appellee,

                                      versus

                       T. L. MASSEY, Captain; ET AL,

                                                                    Defendants,

                    DAN MORALES, Attorney General,
                            State of Texas,

                                                       Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
_________________________________________________________________


                                  June 8, 2000

Before JONES and BENAVIDES, Circuit Judges, COBB, District Judge.*

PER CURIAM:**

           To remedy the incompetence displayed by a junior member

of the former Texas Attorney General’s office, who attempted to

obtain a three-strikes dismissal of a prisoner suit based on

     *
            District    Judge   for   the   Eastern District of Texas, sitting by
designation.
     **
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
another prisoner’s court filings, the district court sanctioned

former Attorney General Dan Morales $500.          From this penalty, the

Attorney General’s office appeals.         We sympathize with the court’s

frustration that it had to correct the State’s obvious error and

produce its own three-strikes information, but sanctioning the

state’s Attorney General went too far.

           The court’s order under Rule 11 is reviewed for abuse of

discretion.     Some sanction would have been appropriate against the

AAG who filed the incorrect pleadings, and we acknowledge that Rule

11   permits    sanctioning   of    non-signers   of    pleadings    who   are

“responsible” for the violation.          But there is no indication that

Morales had anything to do with this insignificant prisoner case,

one among thousands handled by the Attorney General’s office each

year.   The court’s assertion that the former attorney general was

“a total stranger to leadership” represents a petulant personal

opinion rather than a conclusion grounded in this case.               It was

improper to sanction Morales.

           Since   the   court     expressly   declined   to    sanction   the

culpable AAG, the award must be reversed.              This should offer no

great comfort to the Attorney General’s office in the future,

however.       Rule 11 was devised to cover exactly the sort of

misinformation purveyed to the court in this case.             Only good luck

saved the state official.

           REVERSED.




                                      2